The defendant was convicted under an indictment charging as follows:
  "The grand jury of said county charge, that before the finding of this indictment Jesse Harper did treat, or offer to treat, diseases of human beings in this state by prescribing medicine, and kind and description of which is to the grand jury unknown, without having first obtained a certificate of qualification from the state board of medical examiners against the peace and dignity of the state of Alabama."
Section 7564 of the Code of Alabama of 1907, as amended by an act of the Legislature, General Acts 1915, p. 661, provides as follows:
  "Any person who treats, or offers to treat diseases of human beings in this state by any system of treatment, whatsoever, without having obtained a certificate of qualification from the state board of medical examiners, shall be guilty of a misdemeanor," etc.
The indictment is not in the form prescribed by the Code, § 7161, No. 84. However, it does substantially follow the statute prescribing the offense sought to be charged. It employs the language of the statute in so far as such language is necessary. The statute provides that the offense shall consist of treating or offering to treat diseases of human beings in this state "by any system of treatment whatsoever." The indictment charges that defendant treated or offered to treat diseases of human beings in this state "by prescribing medicine." Prescribing medicine is a system of treatment and comes within the inhibition of the statute. Bragg v. State, 134 Ala. 165, 32 So. 767, 58 L.R.A. 925; Fason v. State, 19 Ala. App. 533, 98 So. 702.
The indictment specifies the means of treatment alleged to have been employed by defendant in treating or offering to treat diseases of human beings. It is not a valid objection to the sufficiency of an indictment that it describes the offense alleged to have been committed with a greater degree of particularity than the statute creating the offense. The indictment was sufficient and the demurrer thereto was properly overruled. Gullatt v. State, 18 Ala. App. 21, 88 So. 371; Fason v. State (Ala.App.) 98 So. 702;1 Aaron v. State, 39 Ala. 75; Johnson v. State, 35 Ala. 363.
The defendant was a licensed vendor of patent medicines. Certain parties who testified as witnesses for the state went to *Page 325 
defendant and told him they suffered from certain diseases of the body, and he sold them of his wares, certain patent medicines, on which there were labels recommending such medicines for the ailment indicated and designating the dose to be taken. The defendant did not hold himself out as a physician, made no charge for services as such, and received no compensation other than such profit as he derived from the sale of the patent medicines. It is also in evidence that in selling the medicine defendant recommended it as being a remedy for the disease specified.
In our opinion this does not constitute a violation of the statute. General Acts 1915, p. 661; Nelson v. State, 97 Ala. 79,12 So. 421; 30 Cyc. p. 1563 (VI).
The rulings of the trial court were not in accord with this view, and for this error the judgment is reversed, and the cause is remanded.
Reversed and remanded.
1 19 Ala. App. 533.